Exhibit 10.35
Ref. No. 2003-015-01

ADDENDUM NO. 1
ATTACHED TO AND FORMING A PART OF
THE REINSURANCE AGREEMENT

(hereinafter referred to as “Agreement”)

between

SAFETY INSURANCE COMPANY
SAFETY INDEMNITY INSURANCE COMPANY

(hereinafter referred to as the “Company”)

and

THE HARTFORD STEAM BOILER INSPECTION AND INSURANCE COMPANY
(hereinafter referred to as the “Reinsurer”)

IT IS UNDERSTOOD AND AGREED that, effective April     , 2006, the following
amendments are made to the Agreement to which this Addendum attaches:

Article 4, Forms, Rates and Rules, is hereby amended to read as follows:

“ARTICLE 4 - FORMS, RATES AND RULES

Reinsurance will be provided only in accordance with forms, rates and rules
mutually acceptable to the Company and the Reinsurer. As respects Businessowners
and Commercial Package policies, the agreed forms shall be those set forth in
the Agreement, and the rates and rules shall be those set forth in the “Binding
Authority and Preferred Guidelines” effective 1/20/03 on file with the
Reinsurer. The “Binding Authority and Preferred Guidelines” may be amended from
time to time, as mutually agreed to by the Company and the Reinsurer.”

2.                          Paragraph C., of Article 5, Definitions, is hereby
deleted.

3.                          Paragraphs B., C. and D. of Article 7, Other
Provisions, are hereby deleted.

4.                          Article 11, Reinsurance Premium, is hereby amended
to read as follows:

“ARTICLE 11 - REINSURANCE PREMIUM

A.                     For Businessowners policies attaching on or after April
1, 2006, the Company shall pay to the Reinsurer 4.05% of the Company’s Net
Premiums Written. The term “Net Premiums Written” as used herein means the
Businessowners gross package premiums, plus additional premiums less
cancellations and return premiums.

B.                       For Commercial Package policies attaching on or after
April 1, 2006, the Company shall pay to the Reinsurer 6.94% of the Company’s Net
Premiums Written. The term “Net Premiums Written” as used herein means the
Commercial Package gross property policy premiums, plus additional premiums less
cancellations and return premiums.

1


--------------------------------------------------------------------------------


Ref. No. 2003-015-01

C.                       In the event Special Acceptances are covered hereunder
as set forth in Article 16, Special Acceptances, the Company shall pay to the
Reinsurer the reinsurance premium agreed upon for said Special Acceptances.”

5.                          Article 12, Ceding Commission, is hereby deleted.

6.                          Paragraph A. of Article 13, Reports and Remittances,
is hereby amended to read as follows:

“A.               Within 30 days after the close of each month, the Company
shall report to the Reinsurer the Net Premiums Written during that month and the
Reinsurance Premium as calculated in accordance with Article 11. Payment will be
immediately due and payable by the debtor party.”

7.                          “Exhibit - Referral Guidelines” attached to the
Agreement is hereby deleted.

All other terms and conditions of the Agreement to which this Addendum attaches
are unchanged and apply with full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed,
in duplicate, in Boston, Massachusetts, this 10 day of August, 2006.

 

SAFETY INSURANCE COMPANY
SAFETY INDEMNITY INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Illegible

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Illegible

 

 

 

 

 

 

and in Hartford, Connecticut, this 10 day of August, 2006.

THE HARTFORD STEAM BOILER INSPECTION AND INSURANCE COMPANY

 

 

 

By:


/s/ Michael A. Petruzzello

 

 





 

 

Michael A. Petruzzello, Executive Vice President and Chief Underwriting Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Watt

 

 

 

 

 

Jeffrey P. Watt, Senior Vice President

 

 

 

 

2


--------------------------------------------------------------------------------